ON REHEARING.
Richmond.
November 12, 1929.
This day came the parties, by counsel, and on motion of the defendant in error, it is ordered that the verdict and judgment be set aside, and this cause is remanded to the Law and Equity Court of the city of Richmond, Part II, for retrial by the court and jury on the single issue whether the insured, William J. Botto, was alive at any time during the period of seven years prior to the commencement of this action, with the burden of proof upon the plaintiff in error to prove that fact, and that the defendant in error do recover of the plaintiff in error her costs in this behalf herein expended.
Which is ordered to be certified to the said Law and Equity Court of ,the city of Richmond, Part II.
Remanded.